                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
                          MILWAUKEE DIVISION

ANTHONY HOLLOWAY,
Individually and on behalf of all others similarly situated,

             Plaintiff,


      v.                                    Case No.: 21-CV-360

GATEWAY PLASTICS, INC.,

             Defendant.


              COLLECTIVE AND CLASS ACTION COMPLAINT


                          PRELIMINARY STATEMENT

      1.     This is a collective and class action brought by Plaintiff Anthony

Holloway, individually and on behalf of the members of the proposed classes

identified below. Plaintiff and the putative class members are, or were, hourly

employees working at Defendant, Gateway Plastics, Inc., (hereinafter “Gateway

Plastics”) at times since March 22, 2018.

      2.     Since that time, Gateway Plastics has had a common policy and practice

of requiring its hourly employees to clock in and out of tis timekeeping system for

uncompensated breaks during their respective shifts. Under Gateway Plastics’

common policies and practices, Gateway Plastics reduces its hourly employees’

compensable work hours all breaks regardless of whether such breaks constitute bona

fide meal periods under the FLSA and Wisconsin wage and hour laws. As a result of




        Case 2:21-cv-00360-SCD Filed 03/22/21 Page 1 of 18 Document 1
these policies and practices, Gateway Plastics has denied Plaintiff Holloway and the

putative class members of pay for all hours worked in excess of forty in given

workweeks at the applicable overtime premium rate mandated by the Fair Labor

Standards Act of 1938, as amended (“FLSA”) as well as Wisconsin law. In addition,

Gateway Plastics has violated Wisconsin law for Plaintiff Holloway and the

Wisconsin Class by failing to pay them at their agreed-upon rates of pay for all hours

worked.

      3.       Plaintiff Anthony Holloway brings this action, individually and on

behalf of other similarly situated current and former hourly employees, as a collective

action pursuant to the Fair Labor Standards Act of 1938, as amended, (“FLSA”) for

the purpose of obtaining relief under the FLSA for unpaid overtime compensation,

liquidated damages, costs, attorneys’ fees, and/or any such other relief the Court may

deem appropriate. Plaintiff Holloway also brings this action, individually and on

behalf of the Wisconsin Class identified below, pursuant to Fed. R. Civ. P. 23 for

purposes of obtaining relief under Wisconsin’s wage laws for unpaid overtime

compensation, unpaid agreed-upon wages, civil penalties, costs, attorneys’ fees,

declaratory and/or injunctive relief, and/or any such other relief the Court may deem

appropriate.

                           JURISDICTION AND VENUE

      4.       This Court has original jurisdiction to hear this complaint and to

adjudicate the claims stated herein under 28 U.S.C. §1331, this action being

brought under the FLSA, 29 U.S.C. §201, et seq.




          Case 2:21-cv-00360-SCD Filed 03/22/21 Page 2 of 18 Document 1
      5.      The Court has supplemental jurisdiction over the state law claims

pursuant to 28 U.S.C. §1367, as they are so related in this action within such

original jurisdiction that they form part of the same case or controversy under

Article III of the United States Constitution.

      6.      Venue is proper pursuant to 28 U.S.C. §1391(b) and (c) in the U.S.

District Court for the Eastern District of Wisconsin because a substantial part of

the events or omissions giving rise to the claim occurred within the district and

Defendant Gateway Plastics has substantial and systematic contacts in this district

– including operating a location in Mequon, Wisconsin.

                                      PARTIES

      7.      Defendant Gateway Plastics is a Domestic Business Corporation with

a principal place of business located in Mequon, Wisconsin. Gateway Plastics’

registered agent for service of process is N2 Advantage Services, LLC located in

Brookfield, Wisconsin.

      10.     Plaintiff Holloway is an adult resident of Milwaukee County in the

State of Wisconsin. Plaintiff Holloway is a former employee of Gateway Plastics who

worked as an hourly machine operator at Defendants’ Mequon factory since June

2019. Plaintiff Holloway’s Notice of Consent to Join this collective action pursuant

to 29 U.S.C. § 216(b) is attached as Exhibit A to this Complaint and is incorporated

herein.




          Case 2:21-cv-00360-SCD Filed 03/22/21 Page 3 of 18 Document 1
      11.    Plaintiff Holloway brings this action individually and on behalf of the

FLSA Collective Class as authorized under the FLSA, 29 U.S.C. § 216(b). The FLSA

Collective Class is defined as follows:

             All persons who are or have been employed by Gateway
             Plastics as hourly employees at any time since March 22,
             2018.

       12.  Plaintiff Holloway brings this action individually and on behalf of the
Wisconsin Class pursuant to FED. R. CIV. P. 23. The Wisconsin Class is defined as
follows:
            All persons who are or have been employed by Gateway
            Plastics as hourly employees in the State of Wisconsin at
            any time since March 22, 2019.

       13.    The Wisconsin Class and FLSA Collective Class are hereinafter
referred to collectively as the “Classes.”

                              GENERAL ALLEGATIONS

      14.    Gateway Plastics is a manufacturer with a manufacturing plant

located in Mequon, Wisconsin that specializes in plastic injection moldings among

other services.

      15.    Gateway Plastics has had at least $500,000.00 of gross business done

in each year since 2018.

      16.    Gateway Plastics has employed Plaintiff Holloway and the FLSA

Collective Class as hourly employees at its manufacturing plant throughout at

times since March 22, 2018.

      17.    Gateway Plastics has employed Plaintiff Holloway and the Wisconsin

Class as hourly employees at its various Wisconsin locations at times since March

22, 2018.




        Case 2:21-cv-00360-SCD Filed 03/22/21 Page 4 of 18 Document 1
        18.   Gateway Plastics has agreed to pay Plaintiff Holloway and the Classes

at a set hourly rate in exchange for all their hours worked at times since March 22,

2018.

        19.   Since March 22, 2018, Gateway Plastics has required Plaintiff

Holloway and the Classes to record their time by clocking in and out of work

through a timekeeping system maintained by Gateway Plastics for the purposes of

tracking its employees’ hours worked.

        20.   Since March 22, 2018, Gateway Plastics has had a common policy or

practice requiring Plaintiff Holloway and the Classes to clock out at the beginning

of a break and to clock in when returning to work after a break.

        21.   Since March 22, 2018, Gateway Plastics has had a common policy or

practice of not compensating Plaintiff Holloway and the Classes for breaks lasting

less than 30 minutes in length.

        22.   Since March 22, 2018, Gateway Plastics has been aware the instances

that Plaintiff Holloway and the Classes took breaks of less than 30 minutes because

those breaks have been recorded in Gateway Plastics timekeeping system.

        23.   Since March 22, 2018, Gateway Plastics has suffered or permitted

Plaintiff Holloway and the Classes to work in excess of forty hours per workweek

while performing their job duties for Gateway Plastics.

        24.   As a result of Gateway Plastics common policy and practice of not

compensating Plaintiff Holloway and the Classes for breaks of less than thirty

minutes, Gateway Plastics has failed to compensate Plaintiff Holloway and the




         Case 2:21-cv-00360-SCD Filed 03/22/21 Page 5 of 18 Document 1
Classes for all hours worked since March 22, 2018 – including hours worked in

excess of forty hours per workweek – in violation of the FLSA and Wisconsin law.

      25.    Gateway Plastics’ conduct, as set forth in this complaint, was willful,

dilatory, unjust, and in bad faith, and has caused significant damages to Plaintiff

Holloway, the Wisconsin Class, and the FLSA Collective Class.


         COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA

      26.    Plaintiff Holloway and the FLSA Collective Class are and have been

similarly situated, have and have had substantially similar pay provisions, and are

and have been subject to Gateway Plastics’ common decisions, policies, plans and

programs, practices, procedures, protocols, routines, and rules willfully failing and

refusing to compensate them for each hour worked in excess of forty hours in a

workweek. The claims of Plaintiff Holloway as stated herein are the same as those

of the FLSA Collective Class.

      27.    Plaintiff Holloway and the FLSA Collective Class seek relief on a

collective basis challenging, among other FLSA violations, Gateway Plastics’

practice of failing to pay employees for all hours worked in excess of forty in a given

workweek at one and one-half times their respective regular rates of pay.

      28.    The FLSA Section 216(b) FLSA Collective Class’ members are readily

ascertainable. For purpose of notice and other reasons related to this action, their

names, phone numbers, and addresses are readily available from Gateway Plastics.

Notice can be provided to the FLSA Collective Class via first class mail, email,

and/or text messages to the last known contact information to Gateway Plastics and




        Case 2:21-cv-00360-SCD Filed 03/22/21 Page 6 of 18 Document 1
through posting at Gateway Plastics facilities in areas where postings are normally

made.

                RULE 23 CLASS ALLEGATIONS – WISCONSIN

        29.   Plaintiff Holloway brings his Wisconsin state law claims, pursuant to

Wisconsin wage laws, under FED. R. CIV. P. 23 on behalf of the Wisconsin Class for

violations occurring on or after March 22, 2019 (the “Wisconsin Class Period”).

        30.   The proposed Wisconsin Class members are so numerous that joinder

of all members is impracticable, and more importantly the disposition of their

claims as a class will benefit the parties and the Court. Although the precise

number of such persons is unknown, and the facts on which the calculation of that

number are presently within the sole control of Gateway Plastics, upon information

and belief, there are over 40 members in the Wisconsin Class.

        31.   Plaintiff Holloway’s claims are typical of those claims that could be

alleged by any member of the Wisconsin Class, and the relief sought is typical of the

relief that would be sought by each member of the Wisconsin Class in separate

actions. The alleged claims arise out of the same corporate practice and/or policy of

Gateway Plastics and Gateway Plastics benefited from the same type of unfair

and/or wrongful acts as to each member of the respective Wisconsin Class. Plaintiff

Holloway and the other members of the Wisconsin Class sustained similar losses,

injuries, and damages arising from the same unlawful policies, practices, and

procedures.




         Case 2:21-cv-00360-SCD Filed 03/22/21 Page 7 of 18 Document 1
      32.    Plaintiff Holloway is able to fairly and adequately protect the interests

of the Wisconsin Class, has no interests antagonistic to the Wisconsin Class, and

has retained counsel experienced in complex wage and hour class action litigation.

      33.    There are questions of fact and law common to the Wisconsin Class

that predominate over any questions affecting only individual members. The

questions of law and fact common to the class arising from Gateway Plastics actions

include, without limitation, the following:

      a)    Whether Gateway Plastics failed to pay Plaintiff Holloway and
      the Wisconsin Class for all breaks less than thirty minutes in length as
      required by Wisconsin’s wage laws;

      b)    Whether Gateway Plastics failed to pay Plaintiff Holloway and
      Wisconsin Class for all work Gateway Plastics suffered or permitted
      them to perform as required by Wisconsin’s wage laws; and

      c)   The nature and extent of class-wide injury and the measure of
      damages for the injury.

      34.    A class action is superior to any other available methods for the fair

and efficient adjudication of the controversy, particularly in the context of wage and

hour litigation where individual plaintiffs lack the financial resources to vigorously

prosecute separate lawsuits in federal court against a corporate defendant,

particularly those plaintiffs with relatively small claims.

      35.    The questions set forth above predominate over any questions that

affect only individual persons, and a class action is superior with respect to

considerations of consistency, economy, efficiency, fairness, and equity, to other

available methods for the fair and efficient adjudication of the claims.




        Case 2:21-cv-00360-SCD Filed 03/22/21 Page 8 of 18 Document 1
                          FIRST CLAIM FOR RELIEF
Violations of the Fair Labor Standards Act of 1938 as Amended – Unpaid Overtime
                                      Wages

      36.     Plaintiff Holloway, individually and on behalf of the FLSA Collective

Class, reasserts and incorporates by reference all preceding paragraphs as if

restated herein.

      37.     Since March 22, 2018, Plaintiff Holloway and the FLSA Collective

Class have been entitled to the rights, protections, and benefits provided under the

FLSA, 29 U.S.C. §201 et. seq.

      38.     Since March 22, 2018, Gateway Plastics has been and continues to be

an enterprise engaged in commerce within the meaning of 29 U.S.C. §203(s)(1).

      39.     At times since March 22, 2018, Plaintiff Holloway and the members of

the FLSA Collective Class have been employees within the meaning of 29 U.S.C. §

203(e).

      40.     At times since March 22, 2018, Gateway Plastics has been an employer

of Plaintiff Holloway and the FLSA Collective Class as provided under 29 U.S.C. §

203(d).

      41.     Since March 22, 2018, Gateway Plastics has violated the FLSA by

failing to pay overtime compensation due to Plaintiff Holloway and the FLSA

Collective Class for each hour worked in excess of forty hours in any given

workweek as a result of deducting compensable breaks from their hours worked.

      42.     Plaintiff Holloway and the FLSA Collective Class are entitled to

damages equal to mandated overtime premium pay for all hours worked within the




          Case 2:21-cv-00360-SCD Filed 03/22/21 Page 9 of 18 Document 1
three years prior to the filing of this Complaint, plus periods of equitable tolling

because Gateway Plastics acted willfully and knew or showed reckless disregard for

whether its conduct was prohibited by the FLSA.

      43.     Gateway Plastics’ failure to properly compensate Plaintiff Holloway

and the FLSA Collective Class was willfully perpetrated and Plaintiff Holloway and

the FLSA Collective Class are therefore entitled to recover an award of liquidated

damages in an amount equal to the amount of unpaid overtime premium pay

described above pursuant to 29 U.S.C. § 216(b).

      44.     Alternatively, should the Court find that Gateway Plastics did not act

willfully in failing to pay overtime premium wages, Plaintiff Holloway and the

FLSA Collective Class are entitled to an award of pre-judgment interest at the

applicable legal rate.

      45.     Pursuant to 29 U.S.C. §216(b), Plaintiff Holloway and the FLSA

Collective Class are entitled to reimbursement of the costs and attorneys’ fees

expended in successfully prosecuting this action.

                           SECOND CLAIM FOR RELIEF
                Violations of Wisconsin Law – Unpaid Overtime Wages

      46.     Plaintiff Holloway, individually and on behalf of the Wisconsin Class,

re-alleges and incorporates by reference all preceding paragraphs as restated

herein.

      47.     Since March 22, 2019, Plaintiff Holloway and the Wisconsin Class

have been employees within the meaning of Wis. Stat. §§ 109.01 et seq.




          Case 2:21-cv-00360-SCD Filed 03/22/21 Page 10 of 18 Document 1
       48.   Since March 22, 2019, Plaintiff Holloway and the Wisconsin Class

have been employees within the meaning of Wis. Stat. §§ 103.001 et seq.

       49.   Since March 22, 2019, Plaintiff Holloway and the Wisconsin Class

have been employees within the meaning of Wis. Stat. §§ 104.01 et seq.

       50.   Since March 22, 2019, Plaintiff Holloway and the Wisconsin Class

have been employees within the meaning of Wis. Admin. Code §§ DWD 272.001 et

seq.

       51.   Since March 22, 2019, Plaintiff Holloway and the Wisconsin Class

have been employees within the meaning of Wis. Admin. Code §§ DWD 274.01 et

seq.

       52.   Since March 22, 2019, Gateway Plastics has been an employer within

the meaning of Wis. Stat. §§ 109.01 et seq.

       53.   Since March 22, 2019, Gateway Plastics has been an employer within

the meaning of Wis. Stat. §§ 103.001 et seq.

       54.   Since March 22, 2019, Gateway Plastics has been an employer within

the meaning of Wis. Stat. §§ 104.01 et seq.

       55.   Since March 22, 2019, Gateway Plastics has been an employer within

the meaning of Wis. Admin. Code §§ DWD 272.001 et seq.

       56.   Since March 22, 2019, Gateway Plastics has been an employer within

the meaning of Wis. Admin. Code §§ DWD 274.01 et seq.




        Case 2:21-cv-00360-SCD Filed 03/22/21 Page 11 of 18 Document 1
      57.    Since March 22, 2019, Gateway Plastics has employed, and/or

continues to employ, Plaintiff Holloway and the Wisconsin Class within the

meaning of Wis. Stat. §§ 109.01 et seq.

      58.    Since March 22, 2019, Gateway Plastics has employed, and/or

continues to employ, Plaintiff Holloway and the Wisconsin Class within the

meaning of Wis. Stat. §§ 103.001 et seq.

      59.    Since March 22, 2019, Gateway Plastics has employed, and/or

continues to employ, Plaintiff Holloway and the Wisconsin Class within the

meaning of Wis. Stat. §§ 104.01 et seq.

      60.    Since March 22, 2019, Gateway Plastics has employed, and/or

continues to employ, Plaintiff Holloway and the Wisconsin Class within the

meaning of Wis. Admin. Code §§ DWD 272.001 et seq.

      61.    Since March 22, 2019, Gateway Plastics has employed, and/or

continues to employ, Plaintiff Holloway and the Wisconsin Class within the

meaning of Wis. Admin. Code §§ DWD 274.01 et seq.

      62.    Since March 22, 2019, Gateway Plastics has had a common policy of

failing to compensate Plaintiff Holloway and the Wisconsin Class for break periods

of less than thirty minutes.

      63.    Since March 22, 2019, Gateway Plastics had, and continues to have,

common policies, programs, practices, procedures, protocols, routines, and rules of

willfully failing to properly pay Plaintiff Holloway and the Wisconsin Class

overtime wages for all hours worked in excess of forty hours in a given workweek




       Case 2:21-cv-00360-SCD Filed 03/22/21 Page 12 of 18 Document 1
due to its failure to pay Plaintiff Holloway and the Wisconsin Class for breaks

lasting less than thirty minutes.

      64.     Wis. Stat. §109.03 requires payment of all wages earned by the

employee to a day not more than 31 days prior to the date of payment.

      65.     The foregoing conduct, as alleged above, constitutes continuing, willful,

dilatory, and unjust violations of Wisconsin’s law requiring the payment of overtime

wages.

      66.     As set forth above, Plaintiff Holloway and the Wisconsin Class have

sustained losses in their compensation as a proximate result of Gateway Plastics’

actions as alleged herein. Accordingly, Plaintiff Holloway, individually and on

behalf of the Wisconsin Class, seeks damages in the amount of their respective

unpaid overtime compensation, injunctive relief requiring Gateway Plastics to cease

and desist from its violations of the Wisconsin laws described herein and to comply

with them, and such other legal and equitable relief as the Court deems just and

proper.

      67.     Pursuant to Wis. Stat. §109.11, Plaintiff Holloway and the Wisconsin

Class are entitled to liquidated damages equal and up to fifty percent of their

unpaid wages.

      68.     Pursuant to Wis. Stat. §109.03(6), Plaintiff Holloway and the

Wisconsin Class are entitled to recovery of their attorneys’ fees and costs incurred

in pursuing their claims for unpaid wages.

                            THIRD CLAIM FOR RELIEF
              Violations of Wisconsin Law – Unpaid Agreed-Upon Wages




          Case 2:21-cv-00360-SCD Filed 03/22/21 Page 13 of 18 Document 1
       69.    Plaintiff Holloway, individually and on behalf of the Wisconsin Class,

re-alleges and incorporates by reference all preceding paragraphs as restated

herein.

       70.    Since March 22, 2019, Plaintiff Holloway and the Wisconsin Class

have been employees within the meaning of Wis. Stat. §§ 109.01 et seq.

       71.    Since March 22, 2019, Plaintiff Holloway and the Wisconsin Class

have been employees within the meaning of Wis. Stat. §§ 103.001 et seq.

       72.    Since March 22, 2019, Plaintiff Holloway and the Wisconsin Class

have been employees within the meaning of Wis. Stat. §§ 104.01 et seq.

       73.    Since March 22, 2019, Plaintiff Holloway and the Wisconsin Class

have been employees within the meaning of Wis. Admin. Code §§ DWD 272.001 et

seq.

       74.    Since March 22, 2019, Plaintiff Holloway and the Wisconsin Class

have been employees within the meaning of Wis. Admin. Code §§ DWD 274.01 et

seq.

       75.    Since March 22, 2019, Gateway Plastics has been an employer within

the meaning of Wis. Stat. §§ 109.01 et seq.

       76.    Since March 22, 2019, Gateway Plastics has been an employer within

the meaning of Wis. Stat. §§ 103.001 et seq.

       77.    Since March 22, 2019, Gateway Plastics has been an employer within

the meaning of Wis. Stat. §§ 104.01 et seq.




          Case 2:21-cv-00360-SCD Filed 03/22/21 Page 14 of 18 Document 1
      78.    Since March 22, 2019, Gateway Plastics has been an employer within

the meaning of Wis. Admin. Code §§ DWD 272.001 et seq.

      79.    Since March 22, 2019, Gateway Plastics has been an employer within

the meaning of Wis. Admin. Code §§ DWD 274.01 et seq.

      80.    Since March 22, 2019, Gateway Plastics has employed, and/or

continues to employ, Plaintiff Holloway and the Wisconsin Class within the

meaning of Wis. Stat. §§ 109.01 et seq.

      81.    Since March 22, 2019, Gateway Plastics has employed, and/or

continues to employ, Plaintiff Holloway and the Wisconsin Class within the

meaning of Wis. Stat. §§ 103.001 et seq.

      82.    Since March 22, 2019, Gateway Plastics has employed, and/or

continues to employ, Plaintiff Holloway and the Wisconsin Class within the

meaning of Wis. Stat. §§ 104.01 et seq.

      83.    Since March 22, 2019, Gateway Plastics has employed, and/or

continues to employ, Plaintiff Holloway and the Wisconsin Class within the

meaning of Wis. Admin. Code §§ DWD 272.001 et seq.

      84.    Since March 22, 2019, Gateway Plastics has employed, and/or

continues to employ, Plaintiff Holloway and the Wisconsin Class within the

meaning of Wis. Admin. Code §§ DWD 274.01 et seq.

      85.    Since March 22, 2019, Gateway Plastics has failed to compensate

Plaintiff Holloway and the Wisconsin Class for break periods lasting less than

thirty minutes.




       Case 2:21-cv-00360-SCD Filed 03/22/21 Page 15 of 18 Document 1
      86.     Since March 22, 2019, Gateway Plastics had, and continues to have,

common policies, programs, practices, procedures, protocols, routines, and rules of

willfully failing to properly pay Plaintiff Holloway and the Wisconsin Class

overtime wages for all hours worked in excess of forty hours in a given workweek

due to its failure to pay Plaintiff Holloway and the Wisconsin Class for breaks

lasting less than thirty minutes.

      87.     Wis. Stat. §109.03 requires payment of all wages earned by the

employee to a day not more than 31 days prior to the date of payment.

      88.     The foregoing conduct, as alleged above, constitutes continuing, willful,

dilatory, and unjust violations of Wisconsin’s law requiring the payment of agreed-

upon wages.

      89.     As set forth above, Plaintiff Holloway and the Wisconsin Class have

sustained losses in their compensation as a proximate result of Gateway Plastics’

actions as alleged herein. Accordingly, Plaintiff Holloway, individually and on

behalf of the Wisconsin Class, seeks damages in the amount of their respective

unpaid, agreed-upon wage compensation, injunctive relief requiring Gateway

Plastics to cease and desist from its violations of the Wisconsin laws described

herein and to comply with them, and such other legal and equitable relief as the

Court deems just and proper.

      90.     Pursuant to Wis. Stat. §109.11, Plaintiff Holloway and the Wisconsin

Class are entitled to liquidated damages equal and up to fifty percent of their

unpaid wages.




       Case 2:21-cv-00360-SCD Filed 03/22/21 Page 16 of 18 Document 1
          91.      Pursuant to Wis. Stat. §109.03(6), Plaintiff Holloway and the

Wisconsin Class are entitled to recovery of their attorneys’ fees and costs incurred

in pursuing their claims for unpaid wages.

                                   REQUEST FOR RELIEF

          WHEREFORE, Plaintiff Holloway, individually and on behalf of all members

of the FLSA Collective Class and the Wisconsin Class hereby requests the following

relief:

                a) At the earliest time possible, an order designating this action as
                   a collective action on behalf of the FLSA Collective Class and
                   allowing issuance of notices pursuant to 29 U.S.C. §216(b) to all
                   similarly-situated individuals;

                b) At the earliest time possible, an order certifying this action as a
                   FED. R. CIV. P. 23 class action on behalf of the proposed
                   Wisconsin Class;

                c) At the earliest time possible, an Order appointing Hawks
                   Quindel, S.C. as class counsel pursuant to FED. R. CIV. P. 23;

                d) An order designating Plaintiff Anthony Holloway as the Named
                   Plaintiff and as representative of the Wisconsin Class set forth
                   herein;

                e) Leave to add additional Plaintiffs by motion, the filing of written
                   consent forms, or any other method approved by the Court;

                f) Issuance of an Order, pursuant to the Declaratory Judgment
                   Act, 28 U.S.C. §§2201-2202, declaring Gateway Plastics’ actions
                   as described in the Complaint as unlawful and in violation of
                   Wisconsin’s wage laws and their applicable regulations and
                   enjoining Gateway Plastics from further violations of
                   Wisconsin’s wage laws;

                g) An Order finding that Gateway Plastics violated the FLSA and
                   Wisconsin wage and hour laws;




           Case 2:21-cv-00360-SCD Filed 03/22/21 Page 17 of 18 Document 1
         h) An Order finding that these violations are willful and/or dilatory
            and unjust;

         i) Judgement against Gateway Plastics in the amount equal to the
            Plaintiff’s, the FLSA Collective Class’s, and the Wisconsin
            Class’s unpaid wages at the applicable agreed-upon wage and/or
            overtime premium rates;

         j) An award in the amount of all liquidated damages and/or civil
            penalties as provided under Wisconsin Law and the FLSA;

         k) An award in the amount of all costs and attorneys’ fees incurred
            prosecuting these claims;

         l) To the extent that civil penalties and/or liquidated damages are
            not awarded, an Award of pre-judgment and post-judgement
            interest; and

         m) Such further relief as the Court deems just and equitable.


Dated this 22 day of March 2021.

                                      Respectfully submitted,

                                      HAWKS QUINDEL S.C.
                                      Attorneys for Plaintiffs


                                   By: s/ Summer H. Murshid

                                      Summer H. Murshid, SBN 1075404
                                      Timothy P. Maynard, SBN 1080953
                                      Larry A. Johnson, SBN 1056619

                                      Hawks Quindel, S.C.
                                      222 East Erie Street, Suite 210
                                      PO Box 442
                                      Milwaukee, WI 53201-0442
                                      Telephone: 414-271-8650
                                      Fax: 414-271-8442
                                      Email:      smurshid@hq-law.com
                                                  tmaynard@hq-law.com
                                                  ljohnson@hq-law.com




       Case 2:21-cv-00360-SCD Filed 03/22/21 Page 18 of 18 Document 1
